Exhibit 10.1

 

AMENDMENT NO. 1

 

TO

 

SHARE PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 1 to Share Purchase Agreement (“Amendment No.1”) is entered
into as of the 14th day of November, 2019, but made effective as of July 15,
2019, by and between WAVETECH GmbH, a German corporation (the “Company”), and
SPECTRUM GLOBAL SOLUTIONS, INC., a Nevada corporation (“Buyer”), for the purpose
of amending that certain Share Purchase Agreement between the parties dated as
of July 15, 2019 (the “Agreement”).

 

In consideration of the mutual promises and covenants herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

 

1. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Agreement.

 

2. Article I of the Agreement is hereby amended to include the defined terms
described on Exhibit A attached hereto and by this reference made a part hereof.

 

3. Section 2.2 of the Agreement is hereby replaced with Section 2.2 set forth on
Exhibit B attached hereto and by this reference made a part hereof.

 

4. Section 2.3 of the Agreement is hereby replaced with Section 2.3 set forth on
Exhibit C attached hereto and by this reference made a part hereof.

 

5. Section 2.4 of the Agreement is hereby replaced with Section 2.4 set forth on
Exhibit D attached hereto and by this reference made a part hereof.

 

6. Section 2.5 of the Agreement is hereby deleted.

 

7. Section 4.15 of the Agreement is hereby replaced with Section 4.15 set forth
on Exhibit E attached hereto and by this reference made a part hereof.

 

8. Section 5.15 of the Agreement is hereby replaced with Section 5.15 set forth
on Exhibit F attached hereto and by this reference made a part hereof.

 

9. Section 6.1(a) of the Agreement is hereby replaced with Section 6.1(a) set
forth on Exhibit G attached hereto and by this reference made a part hereof.

 

10. Section 6 of the Certificate of Designation, Preferences, Rights and Other
Rights of Series C Preferred Stock of Spectrum, set forth in Schedule 2.5 of the
Agreement, is hereby replaced with Section 6 set forth on Exhibit H attached
hereto and by this reference made a part hereof.

 

11. Except as modified herein, the Agreement remains in full force and effect.

 

(remainder of page intentionally left blank; signatures follow)

 

 

 

 

IN WITNESS WHEREOF and intending to be legally bound thereby, the Parties have
executed this Amendment No. 1 as of the date first set forth above.

 

  COMPANY:       WAVETECH GmbH       By: /s/Dag Valand     Dag Valand, Managing
Director       BUYER:       SPECTRUM GLOBAL SOLUTIONS, INC.       By: /s/Roger
Ponder     Roger M. Ponder, Chairman and CEO

 

2

 

 

EXHIBIT A

 

“Assignment Agreement Shares” is defined in Section 2.2(a).

 

“Buyer’s Assurance Percentage” is defined in Section 6.1(a).

 

“Designee Shares” is defined in Section 2.2(a).

 

“Holder Percentage” is defined in Section 2.4(a).

 

“Holder’s Post-Closing SGSI Shares” is defined in Section 2.4(a).

 

“Maximum SGSI Closing Shares” is defined in Section 2.2(a).

 

“Pre-Closing Note Shares” is defined in Section 2.2(a).

 

“Post-Closing Deadline” is defined in Section 2.4(a).

 

“Revised Buyer’s Assurance Percentage” is defined in Section 2.4(b).

 

“Revised Sellers’ Assurance Percentage” is defined in Section 2.4(b).

 

“Sellers’ Assurance Percentage” is defined in Section 2.2(b).

 

“Series C Conversion Date” is defined in Section 2.2(b).

 

“Series B Warrants” and “Series B Warrant” are defined in Section 6.1(a).

 

“SGSI” means the Buyer.

 

“SGSI Fully-Diluted Shares” is defined in Section 2.2(b).

 

“SGSI Series C Preferred Stock” is defined in Section 2.2(a).

 

“Unissued Shares” is defined in Section 2.4(b).

 

3

 

 

EXHIBIT B

 

2.2 Maximum SGSI Closing Shares.

 

(a) The purchase price payable by Buyer as consideration for the sale and
transfer of 100% of the issued and outstanding WaveTech Shares and conversion of
the Pre-Closing Notes shall be in shares of Series C Preferred Stock of Buyer,
with the terms set forth in the Certificate of Designation, Preferences, Rights
and Other Rights of Series C Preferred Stock of Spectrum Global Solutions, Inc.
in the form attached as Schedule 2.2 (the “SGSI Series C Preferred Stock). At
the Closing, the aggregate number of shares if SGSI Series C Preferred Stock
issuable by Buyer to the holders of Pre-Closing Notes and the holders of
WaveTech Shares shall not exceed 8,000,000 shares, with the shares issuable to
the holders of Pre-Closing Notes being referred to herein as the “Pre-Closing
Note Shares” and the balance being referred to as the “Assignment Agreement
Shares.” Upon each issuance of Pre-Closing Note Shares and/or Assignment
Agreement Shares, Buyer shall make an additional issuance of whole and
fractional shares of SGSI Series C Preferred Stock to certain parties as
designated by WaveTech, in an amount equal to 0.111111 share for each
Pre-Closing Note Share and/or Assignment Agreement Share issued (“Designee
Shares”). As a result, the aggregate number of Pre-Closing Note Shares,
Assignment Agreement Shares and Designee Shares issuable at Closing shall not
exceed 8,888,888 shares of SGSI Series C Preferred Stock (the “Maximum SGSI
Closing Shares”).

 

(b) Except as provided in Section 2.4(b), prior to the date the SGSI Series C
Preferred Stock is to be converted into SGSI Common Shares (the “Series C
Conversion Date”), the Buyer shall take all such action as may be necessary to
ensure that the number of SGSI Common Shares issuable upon the conversion of the
SGSI Series C Preferred Stock shall be not less than seventy-five percent (75%)
(to be adjusted pro-rata based on the number of Assignment Agreements presented
by the Company at Closing) of the SGSI Fully-Diluted Shares (defined below) as
of the Series C Conversion Date (the “Sellers’ Assurance Percentage”). As used
herein, “SGSI Fully-Diluted Shares” means the total number of whole and
fractional SGSI Common Shares that would be issued and outstanding on the Series
C Conversion Date if all convertible Debt, convertible preferred stock,
warrants, options and other convertible securities of SGSI outstanding as of the
Series C Conversion Date, including the Series B Warrants, were converted and/or
exercised in accordance with their respective terms as of the Series C
Conversion Date, other than the sum of (i) the aggregate number of whole and
fractional SGSI Common Shares issuable upon the conversion of Post-Closing
Notes, and (ii) the aggregate number of whole and fractional SGSI Common Shares
issuable upon the exercise of options to purchase SGSI Common Shares pursuant to
the terms contained in Post-Closing Notes.

 

4

 

 

EXHIBIT C

 

2.3 Initial SGSI Closing Shares. In the event the Assignment Agreements
presented by the Company at Closing represent, in the aggregate, over 51% but
less than 100% of the issued and outstanding WaveTech Shares as of the Closing
Date (the “Closing Percentage”), then the initial aggregate number of shares of
SGSI Series C Preferred Stock issuable by Buyer at the Closing as consideration
for the Closing Percentage of WaveTech Shares sold at Closing and conversion of
the Pre-Closing Notes shall be the number of whole and fractional shares of SGSI
Series C Preferred Stock (the “Initial SGSI Closing Shares”) determined by the
following formula:

 

[(Assignment Agreement Shares)(Closing Percentage)] + Pre-Closing Note Shares +
Designee Shares issued at Closing

 

5

 

 

EXHIBIT D

 

2.4 Purchases Following Closing.

 

(a) In the event Section 2.3 is applicable, immediately following the Closing,
Buyer shall reserve, until March 31, 2020 (the “Post-Closing Deadline”), the
number of whole and fractional shares of SGSI Series C Preferred Stock
determined by the following formula:

 

Maximum SGSI Closing Shares – Initial SGSI Closing Shares

 

Until the Post-Closing Deadline, Buyer shall accept an Assignment Agreement
tendered by any holder of WaveTech Shares and issue to such holder the number of
whole and fractional shares of SGSI Series C Preferred Stock (the “Holder’s
Post-Closing SGSI Shares”) determined by the following formula:

 

(Assignment Agreement Shares) x (Holder Percentage),

 

Where the “Holder Percentage” is determined by dividing the total number of
WaveTech Shares sold by the holder under its Assignment Agreement by the total
number of WaveTech Shares issued and outstanding immediately prior to the
Closing Date. Buyer shall also issue such number of whole and fractional
Designee Shares determined by the formula in Section 2.2(a)

 

(b) Immediately following the Post-Closing Deadline, if the Maximum SGSI Closing
Shares have not been issued (the difference between the Maximum SGSI Closing
Shares and the total SGSI Shares issued pursuant to this Agreement shall be
referred to as the “Unissued Shares”), then the Buyer’s Assurance Percentage
shall be increased to the percentage determined by the following formula (the
“Revised Buyer’s Assurance Percentage”):

 

30/[120 – [90 x (C/M)]],

 

Where

 

M = Maximum SGSI Closing Shares,

 

C = Unissued Shares, and

 

C/M and all other calculations shall be to six decimal places,

 

and the Sellers’ Assurance Percentage shall be decreased to the percentage
determined by the following formula (“Revised Sellers’ Assurance Percentage”):

 

75% - [(Revised Buyer’s Assurance Percentage – 25%)]

 

6

 

 

EXHIBIT E

 

4.15 Litigation.

 

(a) Except as set forth on Schedule 4.15(a) of the Company Disclosure Schedules
(such matters set forth thereon, the “Company Disclosed Litigation”) and/or
Section 4.15(c) below, (i) no Claim is pending or, to the Company’s Knowledge,
threatened against the Company or any of its directors or officers with respect
to the business of the Company or affecting its business, assets, properties or
operations as currently conducted, and there are no judgments or orders in force
or outstanding against the Company, any of its assets or any of its directors or
officers with respect to the business of the Company; and (ii) the Company has
not received any notice of any potential Claim which may affect the validity or
legality of this Agreement or the Transactions, or the ability of the Company or
Sellers to execute, deliver and perform this Agreement and the Transactions.

 

(b) Except as set forth in Section 4.15(c), to the Company’s Knowledge, there
are no facts or circumstances that could reasonably be expected to result in the
Company becoming subject to any such Claim.

 

(c) Notwithstanding any provision in this Agreement to the contrary, no Claim
instituted or threatened by Keith Barksdale, BV Advisory Partners, LLC, Wavetech
Global, Inc., Wavetech, Inc. and/or any of their respective Affiliates, either
in the past or in the future, shall be deemed (i) to constitute a breach of any
representation or warranty by the Company, (ii) to have a Material Adverse
Effect, or (iii) to constitute an undisclosed liability of the Company.

 

7

 

 

EXHIBIT F

 

5.15 Litigation.

 

(a) Except as set forth on Schedule 5.15(a) of the Buyer Disclosure Schedules
(such matters set forth thereon, the “Buyer Disclosed Litigation”) and/or
Section 5.15(c) below, (i) no Claim is pending or, to the Buyer’s Knowledge,
threatened against the Buyer or any of its directors or officers with respect to
the business of the Buyer or affecting its business, assets, properties or
operations as currently conducted, and there are no judgments or orders in force
or outstanding against the Buyer, any of its assets or any of its directors or
officers with respect to the business of the Buyer; and (ii) the Buyer has not
received any notice of any potential Claim which may affect the validity or
legality of this Agreement or the Transactions, or the ability of the Buyer to
execute, deliver and perform this Agreement and the Transactions.

 

(b) Except as set forth in Section 5.15(c), to the Buyer’s Knowledge, there are
no facts or circumstances that could reasonably be expected to result in the
Buyer becoming subject to any such Claim.

 

(c) Notwithstanding any provision in this Agreement to the contrary, no Claim
instituted or threatened by Keith Barksdale, BV Advisory Partners, LLC, Wavetech
Global, Inc., Wavetech, Inc. and/or any of their respective Affiliates, either
in the past or in the future, shall be deemed (i) to constitute a breach of any
representation or warranty by the Buyer, (ii) to have a Material Adverse Effect,
or (iii) to constitute an undisclosed liability of the Buyer.

 

8

 

 

EXHIBIT G

 

6.1 Conduct of Business Prior to Closing.

 

* * *

 

(a) issue or sell any equity securities or debt securities of the Company or
Buyer, as applicable, which in the aggregate, amount to greater than $3,000,000
worth of securities, which such value shall be determined using the closing
price of the Common Stock on the trading day immediately preceding the date of
its issuance, other than (1) with respect to instruments outstanding as of the
date hereof and either disclosed in public filings, in the case of the Buyer, or
disclosed to the Buyer prior to the date hereof, in the case of the Company and
(2) warrants in the form attached as Schedule 6.1(a) issuable upon exchange of
the Buyer’s Series B Preferred Stock currently outstanding (collectively, the
“Series B Warrants” and separately, a “Series B Warrant”), which shall be
exercisable (but not before Closing) into an aggregate number of SGSI Common
Shares determined in accordance with the terms of the Series B Warrant;
provided, however, except as provided in Section 2.4(b), the Buyer shall take
all such action as may be necessary to ensure that the maximum aggregate number
of SGSI Common Shares issuable upon the exercise of the Series B Warrants shall
not be more than twenty-five percent (25%) of the SGSI Fully-Diluted Shares (the
“Buyer’s Assurance Percentage”).

 

9

 

 

EXHIBIT H

 

6. Conversion.

 

(a) On the second business day following the earlier of (i) the reverse split of
the Common Stock, (ii) the listing of the Corporation on a national securities
exchange and (iii) the six-month anniversary of the Closing Date (as defined
below) (the “Series C Conversion Date”), without any further action, all
outstanding shares of Series C shall automatically convert into an aggregate
number of shares of Common Stock equal to the greater of (i) $90,000,000 (the
“Aggregate Value”)/Strike Price (as defined below), or (ii) the Aggregate
Value/$0.0325 (as adjusted for any reverse stock split or similar adjustment
that may occur prior to the Series C Conversion Date). Provided, however, if a
Triggering Event (as defined below) occurs, the Aggregate Value shall be reduced
by the amount of any Losses (as defined below).

 

(b) For purposes hereof, a “Triggering Event” shall include any liability
arising from a breach of the representations or warranties of WT GmbH (as
defined below) contained in that certain Share Purchase Agreement dated July 15,
2019 and all amendments thereto (as amended, the “SPA”), by and between the
Corporation and WaveTech GmbH, a corporation organized under the laws of the
Republic of Germany (“WT GmbH”). “Closing Date” shall have the meaning ascribed
to the term in the SPA. “Strike Price” shall mean the closing price per share of
the Corporation’s Common Stock on the trading day immediately preceding the
Series C Conversion Date.

 

(c) Each Holder shall be a third-party beneficiary and entitled to enforce the
Corporation’s obligations under Sections 2.2, 2.3, 2.4, and 6.1(a) of the SPA,
the terms of which are hereby incorporated herein by this reference, as though
the Holder was a party to the SPA. In the event of any conflict between Section
6(a) and this Section 6(c), this Section 6(c) shall control.

 

 

10

 

